Citation Nr: 1716935	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2009, for adding a dependent child.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from July 1990 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 notification letter and January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2011 and May 2016, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for October 18, 2016, in Houston, Texas.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on September 8, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In December 2010, the Veteran filed a notice of disagreement regarding claims of entitlement to service connection for a lumbar spine disorder, an eye disorder, numbness of the right side of the body, a right ankle disorder, and high blood pressure.  The notice of disagreement also references a claim of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for a right lower extremity disability, which were subsequently granted by a January 2017 rating decision.  However, the record contains no rating decision regarding service connection claims for a lumbar spine disorder, an eye disorder, numbness of the right side of the body, a right ankle disorder, and high blood pressure.  As such, the December 2010 notice of disagreement is considered a claim for benefits, and as such, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Furthermore, in April 2017, the Veteran also filed a claim for automotive or other conveyance and adaptive equipment, which also has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 31, 2009, the Veteran submitted court documents establishing that T.B. was the legal child of the Veteran, the date of birth of T.B., and the social security number of T.B.

2.  On February 18, 2009, the Veteran submitted VA Form 21-686c - Declaration of Status of Dependents, identifying  T.B. as a dependent.


CONCLUSION OF LAW

The criteria for an effective date of February 1, 2009, but no earlier, for adding a dependent child have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Board attempted to obtain Social Security Administration (SSA) records, but was informed that all records had been destroyed.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his requests for a hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

An additional amount of compensation may be payable for a spouse, child, or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4 (b)(2).  The term "child" means, in relevant part, an unmarried person under 18 years, or under age 23 if attending an educational institution approved by VA.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110 (f).

The implementing regulation provides that the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401 (b).  The term "date of claim" means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

In order to establish entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204.  38 C.F.R. § 3.213 (a).  Under § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  See McColley v. West, 13 Vet. App. 553, 557 (2000).  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  Id.

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  38 C.F.R. § 3.109 (a)(1).  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  Id.  This provision applies to applications for increased benefits by reason of existence of a dependent.  38 C.F.R. § 3.109 (a)(2). 

On January 31, 2009, the Veteran submitted court documents that establishing that T.B. was his child, and providing both the date of birth of T.B., and her social security number.  However, it was not until February 18, 2009, that the Veteran submitted VA Form 21-686c - Declaration of Status of Dependents, identifying  T.B. as a dependent.  Of note, VBMS lists the date of receipt of this document as March 16, 2009 and has used that date as the effective date for adding T.B. as a dependent.  However, a review of the document contains no date stamp, and as such, the Board will consider the date it was signed, February 18, 2009, as the date of receipt.

By January 2009, the Veteran had been awarded service connection for several disabilities and his combined rating of 50 percent, had been assigned an effective date as of May 14, 2002.

Historically, the Veteran had included his spouse and children as dependents in conjunction with his claims for disability benefits. 

The Veteran asserts that he is entitled to an earlier effective date for adding T.B. as a dependent child.  He maintains that he contacted VA to add T.B. "many times" by phone and told the process could be done by phone.  He reported that he called in before March 16, 2009, but did not provide a specific date.  He then reported that he called in January 2009, and again in March 2009, which are reflected in the evidence of record.  He asserts that T.B. should be added as a dependent child as of the date of birth. 

The evidentiary record does not contain any documentary evidence showing the Veteran informed VA of his daughter T.B.'s birth shortly after she was born in May 2007 or in 2008, and he has not contended otherwise.  Rather he states that he called in January 2009.  There is no record of such a call as it pertains to T.B. although other children of the Veteran were discussed in earlier calls.  However, the information for T.B. was received on January 31, 2009.

Therefore, because evidence shows that the Veteran informed VA of T.B.'s birth and dependency on January 31, 2009, the Board finds that the proper effective date for the addition of A.K.H. as a dependent child to the Veteran's award of VA compensation benefits, is February 1, 2009, the first of the month following the date of claim.  To this extent, the Veteran's claim is granted.


ORDER

An effective of February 1, 2009, for adding a dependent child is granted, subject to the provision governing the award of monetary benefits.


REMAND

Remand is necessary to obtain a current VA examination to determine whether entitlement to SMC is warranted based on the need for aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA aid and attendance examination.

2.  If the SMC benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


